Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 7/18/2022.
In the Instant Amendment, Claim(s) 1, 7, 11 and 17 has/have been amended; Claim(s) 20 was/were cancelled; Claim(s) 21 has/have been added; Claim(s) 1, 11 and 17 is/are independent claims. Claims 1-19 and 21 have been examined and are pending in this application.

Response to Arguments
The claim rejections under 35 U.S.C 112(b) are withdrawn because of the amendment and the persuasive arguments in the remarks (page 7).

Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant is arguing in the remarks (pages 7-9) that Wakabayashi does not disclose an inactive state in which both a photodetector and an event circuit are deactivated. Fig. 26 of Wakabayashi illustrates that when a region of interest (ROI) is specified by ROI information and the region of interest is imaged, since the region is limited, the imaging cycle can be made the same as the event detection cycle. Exposure and pixel reading can be performed in the V period and the event detection disable period can be from T13-T15. This is not a disclosure of an inactive state during which both event detection and an event circuit are deactivated. Rather, it appears to be disclosing using event sensors to trigger imaging within a region of interest. Accordingly, Wakabayashi does not disclose or suggest "a plurality of pixels positioned to receive light from a scene disposed within a field of view of the event sensor, each pixel configured to have an operational state that is modified by control signals generated by a respective state circuit, wherein the operational state is modified by changing an active state to an inactive state, wherein, the inactive state, both a photodetector circuit and an event circuit of a respective pixel are deactivated," as recited in claim 1. Withdrawal of the rejection of claim 1 and its respective dependent claims is respectfully requested. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Wakabayashi does teach a plurality of pixels (event pixels 451) positioned to receive light from a scene disposed within a field of view of the event sensor, each pixel configured to have an operational state that is modified by control signals (Fig. 23; OFG1, TRG1, OFG2, TRG2, RST, SEL, RESET, Rest signal, Response) generated by a respective state circuit (respective state circuit in driving unit 432/212 and 433/33) (Figs. 21-23, 5, 17; paras. 0266, 0273-0276, 0066-0069, 0078-0084), wherein the operational state is modified by changing an active state to an inactive state, wherein, in the inactive state, both a photodetector circuit (451) and an event circuit (52) of a respective pixel are deactivated (Figs. 5, 23-24, 26; paras. 0299, 0300, 0310, 0311; a pixel has three states: inactivate state [unused/non-ROI state], active state [event detection state], standby state [non-event detection/imaging state]; i.e. during an event detection disable period [T13-T15 in figure 26], only pixels in the ROI region are selected to be exposure and readout [“non-event detection/imaging state” where 451 is activated and 52 is deactivated] while other pixels in the non-ROI region are deactivated and not selected to be exposure, nor to be readout [“unused/non-ROI state” where both 451 and 52 are deactivated]; and during an event detection [T11-T12 in figure 26], pixels are in an active state to detect events [“event detection state” where both 451 and 52 are activated to detect events]). A drawing is produced below to ease of describing pixels of ROI region and other pixels of non-ROI region.

[AltContent: rect][AltContent: rect]For the above reasons, the Examiner respectfully submits that Wakabayashi does teach the features as claimed in claim 1.
The argument above is also applied to Applicant’s arguments with respect to claims 11/21 and 17 since those claims reciting features applicable to what was already discussed in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites “in the active state, both the photodetector circuit and the event circuit are deactivated;” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph 0033 in the specification recites “As used herein, "active state" refers to an operational state of a pixel in which a photodetector circuit and an event circuit of the pixel are each activated (or fully-functional)” which is not the same as being claimed. If the Applicant believes otherwise, the Applicant is welcome to point out where in the specification the support for the feature as claimed. For claim rejection purposes, the above feature is being interpreted as “in the active state, both the photodetector circuit and the event circuit are activated”.
Claims 12-16 are also rejected for being dependent of the base claim.
Claim 21 reciting the same feature having the issue as in claim 11 is also rejected for the same reason above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

[AltContent: rect][AltContent: rect]Claim(s) 1-9, 11-19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wakabayashi (US 20210152757 A1).

Regarding claim 1, Wakabayashi teaches An event sensor (Figs. 19, 21-23) comprising:
a plurality of pixels (event pixels 451) positioned to receive light from a scene disposed within a field of view of the event sensor, each pixel configured to have an operational state that is modified by control signals (Fig. 23; OFG1, TRG1, OFG2, TRG2, RST, SEL, RESET, Rest signal, Response) generated by a respective state circuit (respective state circuit in driving unit 432/212 and 433/33) (Figs. 21-23, 5, 17; paras. 0266, 0273-0276, 0066-0069, 0078-0084), wherein the operational state is modified by changing an active state to an inactive state, wherein, in the inactive state, both a photodetector circuit (451) and an event circuit (52) of a respective pixel are deactivated (Figs. 5, 23-24, 26; paras. 0299, 0300, 0310, 0311; a pixel has three states: inactivate state [unused/non-ROI state], active state [event detection state], standby state [non-event detection/imaging state]; i.e. during an event detection disable period [T13-T15 in figure 26], only pixels in the ROI region are selected to be exposure and readout [“non-event detection/imaging state” where 451 is activated and 52 is deactivated] while other pixels in the non-ROI region are deactivated and not selected to be exposure, nor to be readout [“unused/non-ROI state” where both 451 and 52 are deactivated]; and during an event detection [T11-T12 in figure 26], pixels are in an active state to detect events [“event detection state” where both 451 and 52 are activated to detect events]); and
an event compiler (output unit 436/36) configured to output a stream of pixel events (Figs. 21, 17; paras. 0266, 0269), each respective pixel event corresponding to a breach of a comparator threshold related to an intensity of incident illumination (Figs. 5, 7; paras. 0273-0276, 0078-0084), 
wherein each control signal is generated based on feedback information that is received from an image pipeline (pipeline DSP chip 422/313) configured to consume image data derived from the stream of pixel events (Figs. 21-26, 17-19; paras. 0258, 0308-0311; control signals in figure 23 generated based on ROI information received from pipeline DSP chip 422/313 processing image data converted from event data at steps S21-S23).

Regarding claim 2, Wakabayashi teaches the event sensor of claim 1, wherein each pixel includes an event circuit (event deflection circuit 52) that is deactivated when the operational state transitions to a standby state or to an inactive state (Figs. 5, 23-24, 26; paras. 0310, 0311; during T2-T4, non-ROI pixels including event deflection circuit 52 are deactivated during a ROI readout reading out only ROI pixels).

Regarding claim 3, Wakabayashi teaches the event sensor of claim 1, wherein the event circuit (event deflection circuit 52) includes a differencing circuit, a comparator, a controller, or a combination thereof (Figs. 5-8).

Regarding claim 4, Wakabayashi teaches the event sensor of claim 1, wherein each pixel includes a photodetector circuit that is deactivated when the operational state transitions to an inactive state (Figs. 5, 23-24, 26; paras. 0310, 0311; during T2-T4, non-ROI pixels including event detection circuit 52 are deactivated during a ROI readout reading out only ROI pixels).

Regarding claim 5, Wakabayashi teaches the event sensor of claim 1, wherein the photodetector circuit includes a photodiode, a logarithmic amplifier, a buffer amplifier, or a combination thereof (Figs. 23, 5-8).

Regarding claim 6, Wakabayashi teaches the event sensor of claim 1, wherein each state circuit generates the control signals based on signals received from an associated column controller, an associated row controller, or a combination thereof (Figs. 21-24; the state circuits of 212 generating the control signals based on signals in driving unit 212/432, control unit 215).

Regarding claim 7, Wakabayashi teaches the event sensor of claim 1, wherein the feedback information corresponds to a region of interest within the image data that is tracked by a processing unit (Figs. 18, 19, 26; paras. 0234, 0311).

Regarding claim 8, Wakabayashi teaches the event sensor of claim 1, wherein the control signals include a first control signal (response) configured to deactivate a respective controller (85) coupling a particular pixel to the event compiler (Fig. 5; paras. 0264-0266).

Regarding claim 9, Wakabayashi teaches the event sensor of claim 1, wherein the control signals include a second control signal (OFG1) configured to deactivate a respective photodetector circuit (451) and a switched capacitor amplifier (83) within a particular pixel (Figs. 5, 7, 23, 24).

Regarding claim 11, Wakabayashi teaches A pixel (Fig. 23) comprising:
a photodetector circuit (461) configured to generate pixel data indicative of an intensity of incident illumination (Fig. 23);
an event circuit (event deflection circuit 52) configured to generate event data when the pixel data indicates that the photodetector circuit detected a change in light intensity that exceeds a comparator threshold (Figs. 5, 7; paras. 0273-0276, 0078-0084); and
a state circuit (252, 462, 463) configured to transition the pixel between an active state, an inactive state, and a standby state based on feedback information generated by an image pipeline that consumes image data derived using the event data (Figs. 5, 23-24, 26; paras. 0299, 0300, 0310, 0311; a pixel has three states: inactivate state [unused/non-ROI state], active state [event detection state], standby state [non-event detection/imaging state]; i.e. during an event detection disable period [T13-T15 in figure 26], only pixels in the ROI region are selected to be exposure and readout [“non-event detection/imaging state” where 451 is activated and 52 is deactivated] while other pixels in the non-ROI region are deactivated and not selected to be exposure, nor to be readout [“unused/non-ROI state” where both 451 and 52 are deactivated]; and during an event detection [T11-T12 in figure 26], pixels are in an active state to detect events [“event detection state” where both 451 and 52 are activated]), wherein: 
in the active state, both the photodetector circuit and the event circuit are deactivated (interpreted as “activated”) (as presented above); 
in the standby state, one of the photodetector circuit and the event circuit is deactivated and one of the photodetector circuit and the event circuit is activated (as presented above); and 
in the inactive state, both the photodetector circuit and the event circuit are deactivated (as presented above).

Regarding claim 12, Wakabayashi teaches the pixel of claim 11, wherein the event circuit is deactivated when the pixel transitions from the active state to the standby state while the photodetector circuit remains operational (Figs. 5, 23-24, 26; paras. 0299, 0300, 0310, 0311; during T2-T4, event deflection circuit 52 is deactivated while reading out ROI pixels).

Regarding claim 13, Wakabayashi teaches the pixel of claim 11, wherein the event circuit includes a differencing circuit with a switched capacitor amplifier, and wherein a bias current of the switched capacitor amplifier (83) is minimized when the pixel transitions from the active state to the standby state (Figs. 5-7, 23, 24; paras. 0100-0106, 0299, 0300, 0310, 0311; during T2-T4).

Regarding claim 14, Wakabayashi teaches the pixel of claim 13, wherein a virtual ground for a capacitor (101) intervening between the photodetector circuit and the switched capacitor amplifier is maintained within a target error margin when the bias current is minimized (Figs. 5-7, 23, 24; paras. 0100-0106, 0299, 0300, 0310, 0311; during T2-T4).

Regarding claim 15, Wakabayashi teaches the pixel of claim 13, wherein the bias current is returned to a nominal value prior to completing a transition of the pixel between the standby state and the active state (Figs. 5-7, 23, 24; paras. 0100-0106, 0299, 0300, 0310, 0311; reset the amplifier return the bias current to a nominal value).

Regarding claim 16, Wakabayashi teaches the pixel of claim 13, wherein deactivating a controller of the event circuit when the pixel transitions from the active state to the standby state also bypasses a feedback capacitor of the switched capacitor amplifier (Figs. 5-7, 23, 24; paras. 0266, 0299, 0300, 0310, 0311; during T2-T4).

Regarding claim 17, Wakabayashi teaches A pixel (Fig. 23) comprising:
a photodetector circuit (461) configured to generate pixel data indicative of an intensity of incident illumination (Fig. 23);
an event circuit (event deflection circuit 52) configured to generate event data when the pixel data indicates that the photodetector circuit detected a change in light intensity that breaches a comparator threshold (Figs. 5, 7; paras. 0273-0276, 0078-0084), and 
a state circuit (state circuit in driving unit 432/212 and 433/33) configured to generate control signals (Fig. 23; OFG1, TRG1, OFG2, TRG2, RST, SEL, RESET, Rest signal, Response) that modify an operational state of the pixel based on feedback information generated by an image pipeline that consumes image data derived using the event data (Figs. 21-26, 17-19; paras. 0258, 0308-0311; control signals in figure 23 generated based on ROI information received from pipeline DSP chip 422/313 processing image data converted from event data at steps S21-S23), wherein the control signal transitions the operational state of the pixel to an inactive state, wherein, in the inactive state, both a photodetector circuit and an event circuit of a respective pixel are deactivated (Figs. 5, 23-24, 26; paras. 0299, 0300, 0310, 0311; a pixel has three states: inactivate state [unused/non-ROI state], active state [event detection state], standby state [non-event detection/imaging state]; i.e. during an event detection disable period [T13-T15 in figure 26], only pixels in the ROI region are selected to be exposure and readout [“non-event detection/imaging state” where 451 is activated and 52 is deactivated] while other pixels in the non-ROI region are deactivated and not selected to be exposure, nor to be readout [“unused/non-ROI state” where both 451 and 52 are deactivated]; and during an event detection [T11-T12 in figure 26], pixels are in an active state to detect events [“event detection state” where both 451 and 52 are activated]).

Regarding claim 18, Wakabayashi teaches the pixel of claim 17, wherein the control signals include a first control signal (SEL, OFG, TRG…) that transitions the operational state of the pixel to a standby state (Figs. 5, 23-24, 26; paras. 0310, 0311; during T2-T4, non-ROI pixels are deactivated during a ROI readout reading out only ROI pixels).

Regarding claim 19, Wakabayashi teaches the pixel of claim 18. wherein the event circuit (52) includes a coupling capacitor (101) that is configured to track background changes in light intensity when the first control signal activates a switch (104) of a switched capacitor amplifier (83) within the event circuit (Figs. 5, 7; paras. 0094-0106).

Regarding claim 21, Wakabayashi teaches the event sensor of claim 1, wherein the control signals change the operational state of each pixel to each of three different states: the active state in which both the photodetector circuit and the event circuit are deactivated (interpreted as “activated”); a standby state in which one of the photodetector circuit and the event circuit is deactivated and one of the photodetector circuit and the event circuit is activated; and the inactive state in which both the photodetector circuit and the event circuit are deactivated (Figs. 5, 23-24, 26; paras. 0299, 0300, 0310, 0311; a pixel has three states: inactivate state [unused/non-ROI state], active state [event detection state], standby state [non-event detection/imaging state]; i.e. during an event detection disable period [T13-T15 in figure 26], only pixels in the ROI region are selected to be exposure and readout [“non-event detection/imaging state” where 451 is activated and 52 is deactivated] while other pixels in the non-ROI region are deactivated and not selected to be exposure, nor to be readout [“unused/non-ROI state” where both 451 and 52 are deactivated]; and during an event detection [T11-T12 in figure 26], pixels are in an active state to detect events [“event detection state” where both 451 and 52 are activated]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (US 20210152757 A1) in view of Dominguez Castro et al (US 20180077374).
Regarding claim 10, Wakabayashi teaches everything as claimed in claim 1, but fails to teach
wherein the feedback information corresponds to a bitmask encoding a target operational state for each pixel among the plurality of pixels.
However, in the same field of endeavor Dominguez Castro teaches
wherein the feedback information corresponds to a bitmask encoding a target operational state for each pixel among the plurality of pixels (para. 0118; ROI pixels and non-ROI pixels can be encoded with 1 and 0 mask).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Dominguez Castro in Wakabayashi to have wherein the feedback information corresponds to a bitmask encoding a target operational state for each pixel among the plurality of pixels for providing a mask method to define a region of interest yielding a predicted result.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tujii et al. (US 20020044211 A1) teaches each pixel has four states/phases where phase 1 is an inactive state where circuits of each pixel are off.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696